 



Exhibit 10.28

TRIZEC PROPERTIES, INC.

2004 Compensation for Named Executive Officers

     The following table sets forth the salary, bonus and long term equity
incentive awards paid in respect of services for fiscal year 2004 to Trizec
Properties, Inc.’s (“Trizec”) Chief Executive Officer, its four most highly
compensated executive officers who were serving as executive officers as of
December 31, 2004, and a former executive officer who resigned during fiscal
2004 and was not serving as an executive officer as of December 31, 2004. These
officers collectively are referred to as the “named executive officers.”

                                              2004 LTIP   Name & Principal
Position 2004 Salary   2004 Bonus     Award(1)(#)  
Peter Munk
                       
Chairman of the Board of Directors(2)
  $ 500,000     $ 0       0  
Timothy H. Callahan
                       
President, Chief Executive Officer and Director
    1,000,000       1,600,000 (3)     66,000 (4)
Casey R. Wold
                       
Former Executive Vice President and Chief Investment Officer and Former Director
    449,515       466,667 (5)     —  
Michael C. Colleran
                       
Executive Vice President and Chief Financial Officer
    350,000       600,000 (3)     32,000 (4)
William R.C. Tresham
                       
Executive Vice President and Chief Operating Officer
    325,000       500,000 (3)     30,000 (4)
Ted R. Jadwin
                       
Senior Vice President, General Counsel and Corporate Secretary
    283,000       170,000 (3)     11,000 (4)



--------------------------------------------------------------------------------

(1)   2004 long term equity incentive awards were made in the form of restricted
stock rights, or “RSRs,” granted under the Trizec Properties, Inc. 2002 Long
Term Incentive Plan (as amended and restated effective May 29, 2003, as
amended), or “LTIP.” Upon vesting of the RSRs, one share of Trizec’s common
stock is issuable for each RSR that vests. Fifty percent of an award of RSRs to
an executive officer is subject to time-based vesting requirements, such that
the award vests in equal, annual increments over five years, beginning on the
first anniversary of the date of grant, as long as the officer remains in
Trizec’s continuous employment through the applicable vesting date. The
remaining 50% of an executive officer’s award is subject to performance-based
vesting requirements, such that the award vests in equal, annual increments over
five years, beginning on the first anniversary of the date of grant, based on
Trizec’s achievement for the applicable performance year of either of two
specified performance goals. The performance goals for a particular performance
year are established annually by the Compensation Committee of the Board of
Directors of Trizec within the first sixty days of the applicable fiscal year.
The performance goals for the 2005 performance period, as established by the
Compensation Committee on February 18, 2005, are based upon Trizec’s achievement
of either of two goals measured by Trizec’s total return to stockholders for the
year.

 



--------------------------------------------------------------------------------



 



(2)   Mr. Munk did not receive any bonus or long term equity incentive awards
for 2004. For 2004, Trizec Canada Inc., of which Mr. Munk is the Chief Executive
Officer and Chairman of the Board of Directors, and Trizec each agreed to pay
50% of Mr. Munk’s annual compensation of $1,000,000. The amount reported in the
table reflects Trizec’s 50% share of Mr. Munk’s 2004 salary. Under the
arrangement, Trizec Canada Inc. paid Mr. Munk the full $1,000,000 in Canadian
dollars and Trizec reimbursed Trizec Canada for Trizec’s share of Mr. Munk’s
2004 salary in Canadian dollars on a monthly basis. As a result of the
fluctuation in the currency exchange rate between the U.S. dollar and Canadian
dollar, Trizec’s actual out-of-pocket reimbursement to Trizec Canada for
Trizec’s pro rata share of Mr. Munk’s 2004 salary was $549,648. In addition,
Trizec reimbursed Trizec Canada $9,898 for Trizec’s pro rata share of the
Canadian employer withholding taxes that Trizec Canada Inc. was required to pay
in connection with the payment of Mr. Munk’s 2004 salary. As a result, Trizec
reimbursed Trizec Canada an aggregate of $559,546.   (3)   Bonus awards for
fiscal year 2004 were made in the amounts indicated and were paid in the form of
cash and/or RSRs on February 18, 2005, based on a valuation price of $18.00 per
share of Trizec common stock, as follows:       •   Mr. Callahan, $1,600,000
paid in the form of 88,889 RSRs;       •   Michael C. Colleran, $450,006 paid in
cash and $149,994 paid in the form of 8,333 RSRs;       •   William R.C.
Tresham, $375,008 paid in cash and $124,992 paid in the form of 6,944 RSRs; and
      •   Ted R. Jadwin, $127,502 paid in cash and $42,498 paid in the form of
2,361 RSRs.       The RSRs issued as part of the named executive officer’s bonus
vest in equal, annual increments over three years, beginning on the first
anniversary of the date of grant, as long as the officer remains in Trizec’s
continuous employment through the applicable vesting date, and are settled in
shares of Trizec’s common stock, on a one-for-one basis, at the time of vesting.
The RSRs entitle the holders the right to receive dividends based on the number
of shares of common stock underlying the RSRs, but do not have voting rights.  
(4)   For fiscal year 2004, the amount shown reflects the number of RSRs granted
to each executive officer on February 18, 2005 based on a valuation price of
$18.00 per share of Trizec’s common stock.   (5)   Effective September 17, 2004,
Mr. Wold resigned his position as Executive Vice President and Chief Investment
Officer of Trizec and as a member of our board of directors. Amounts shown
reflect salary and a prorated cash bonus earned by Mr. Wold through
September 17, 2004, the date of his resignation.

 